Citation Nr: 1007385	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-11 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. M.L.


ATTORNEY FOR THE BOARD

J Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Seattle, Washington that granted service 
connection for bilateral hearing loss with a non-compensable 
rating (zero percent), effective November 9, 2004.

In October 2009, a Travel Board hearing was held in Seattle, 
Washington, and a transcript of the proceeding has been 
associated with the claims file.


FINDING OF FACT

On VA examination in April 2005 and August 2009, the Veteran 
had level I hearing bilaterally.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for a compensable initial 
rating for bilateral hearing loss, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board notes that where service connection has been 
granted and the initial rating has been assigned, the claim 
of service connection has been more than substantiated, as it 
has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required since the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) 
notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).

The Board also concludes that VA's duty to assist has been 
satisfied.  All of the Veteran's service treatment records 
and relevant VA treatment records and private treatment 
records have been associated with the claims file.

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a 
veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established in-service event, 
injury, or disease, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2009);  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination in April 2005 
relating to his claim for service connection for bilateral 
hearing loss and in August 2009 relating his claim herein for 
a higher initial rating.  The Board finds the above VA 
examination reports to be thorough, complete, and adequate 
upon which to base a decision with regard to this claim.  The 
VA examiners had an opportunity to personally interview and 
examine the Veteran, and their reports provide the 
information necessary to evaluate the Veteran's disability 
under the applicable rating criteria.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports a 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of a veteran.  
38 C.F.R. § 4.3 (2009).

A veteran's entire history is reviewed when making a 
disability determination.  38 C.F.R. § 4.1 (2009).  When a 
veteran timely appeals an initial rating for a service-
connected disability within one year of the rating decision, 
VA must consider whether the veteran is entitled to 
"staged" ratings to compensate him for periods of time 
since the filing of his claim when his disability may have 
been more severe than others.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2009).  The ratings for disability compensation 
for hearing loss are generally determined by the mechanical 
application of the criteria in Table VI and Table VII 
(except, for example, to the extent of extraschedular 
consideration).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2009).  Additionally, when the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2009).

As noted above, the May 2005 rating decision granted service 
connection for bilateral hearing loss and rated it as non 
compensable under Diagnostic Code 6100, effective from 
November 9, 2004.  See 38 C.F.R. § 4.85 (2009).  The Veteran 
seeks a higher initial rating.

An April 2005 VA audiological summary report of examination 
reflects pure tone thresholds as follows:


1000
2000
3000
4000
Avg
RIGHT
15
20
45
50
33
LEFT
20
20
55
60
39

Speech recognition ability (using Maryland CNC word lists) 
was measured as 100 percent in both ears.  Using Table VI of 
38 C.F.R. § 4.85, these audiological testing results 
correlate to level I hearing in both ears.  Using Table VII 
(Diagnostic Code 6100) of 38 C.F.R. § 4.85, the combination 
of level I hearing in both of the Veteran's ears corresponds 
to a noncompensable disability rating.

An August 2009 VA audiological summary report of examination 
reflects pure tone thresholds as follows:


1000
2000
3000
4000
Avg
RIGHT
30
40
45
50
41
LEFT
30
40
55
60
46

Speech recognition ability (using Maryland CNC word lists) 
was measured as 96 percent for both ears.  Using Table VI of 
38 C.F.R. § 4.85, these audiological testing results 
correlate to level I hearing in both ears.  Using Table VII 
(Diagnostic Code 6100) of 38 C.F.R. § 4.85, the combination 
of level I hearing in both of the Veteran's ears corresponds 
to a noncompensable disability rating.

The Board acknowledges that subsequent August 2009 VA 
treatment records reflect that an outpatient audiological 
evaluation was performed at the VA medical center (VAMC) 
after the above August 2009 VA examination.  The Board notes, 
however, that the results of this evaluation are not 
completely interpreted, and the Board is not competent to 
interpret graphical representations of audiometric data.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Furthermore, 
the report does not reflect that the Maryland CNC word lists 
were used in determining speech recognition.  See 38 C.F.R. 
4.85(a) (2009).  Thus, even if the interpreted results of the 
pure tone thresholds were obtained, because the audiologist 
never certified that use of speech recognition scores was not 
appropriate for the Veteran due to language difficulties, 
inconsistent speech discrimination scores, etc., the Veteran 
cannot be rated using the audiological data collected during 
this particular evaluation.  See 38 C.F.R. 4.85(a) and (c) 
(2009).

There is no objective evidence of record to indicate that the 
application of the rating criteria, as established, is 
inadequate to rate the Veteran's hearing loss disability.  
While the Board acknowledges certain lay statements submitted 
by the Veteran around the time of the October 2009 hearing 
from his daughter, sister, and a friend and co-worker in 
which they report observing the Veteran having difficulty 
hearing and understanding conversational speech, the Board 
notes that, as noted above, the ratings for disability 
compensation for hearing loss are generally determined by the 
mechanical application of the criteria in Table VI and Table 
VII (except, for example, to the extent that extraschedular 
rating is required).  See Lendenmann, supra.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable rating on a 
schedular basis.

Additionally, there is no evidence showing that an increase 
would be warranted on an extraschedular basis for the 
Veteran's bilateral hearing loss.  Specifically, there is no 
evidence showing an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2009).  
The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating is necessary include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2009).  \

In this regard, the Board notes that the rating criteria for 
hearing loss were last revised, effective June 10, 1999.  See 
64 Fed. Reg. 25,200 (May 11, 1999).  In forming these 
revisions, VA sought the assistance of the Veteran's Health 
Administration (VHA) in developing criteria that contemplated 
situations in which a Veteran's hearing loss was of such a 
type that speech discrimination tests may not reflect the 
severity of communicative functioning these veterans 
experienced or that was otherwise an extreme handicap in the 
presence of any environmental noise, even with the use of 
hearing aids.  VHA had found through clinical studies of 
veterans with hearing loss that when certain patterns of 
impairment are present, a speech discrimination test 
conducted in a quiet room with amplification of the sounds 
does not always reflect the extent of impairment experienced 
in the ordinary environment.  Id.  The decibel threshold 
requirements for application of Table VIA were based on the 
findings and recommendations of VHA.  The intended effect of 
the revision was to fairly and accurately assess the hearing 
disabilities of veterans as reflected in a real life 
industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  
Accordingly, the Board finds that functional impairment due 
to hearing loss that is compounded by background or 
environmental noise is a disability picture that is 
considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal 
conversations in the presence of background noise is a factor 
contemplated in the regulations and rating criteria as 
defined.  The simple fact that the Veteran's hearing 
disability does not satisfy the numerical criteria for a 
compensable rating under these criteria, to include the 
criteria specifically designed for the type of real-world 
impairment experienced by the Veteran, does not place his 
symptomatology outside of that contemplated by the rating 
schedule or make application of the rating schedule 
impracticable in this case.  Accordingly, the Board 
determines that the Veteran's complaints of hearing 
difficulty, particularly in settings with background noise, 
have been considered under the numerical criteria set forth 
in the rating schedule.  Thus, the Board determines that the 
schedular rating criteria adequately contemplate the 
Veteran's symptomatology.

Furthermore, the current evidence of record does not 
demonstrate that hearing loss has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  While the Board acknowledges the Veteran's 
testimony regarding his co-workers and sometimes customers 
(working as a cable technician) having to repeat themselves 
during conversation, see Hearing Transcript at 5 and 9, at 
the same time, the Veteran testified that his hearing has 
never been an issue with his current employer for whom the 
Veteran reported a history of working for 38 years (albeit 
the Veteran testified that the company name and structure had 
changed a number of times over the years).  See id. at 5 and 
9.  Also, the Board notes no occupational impairment was 
reported during the April 2005 examination, and the August 
2009 VA examiner specifically noted that the Veteran's 
hearing loss had no affect on his employment.  Therefore, the 
Veteran's bilateral hearing loss does not require an 
increased rating on an extraschedular basis.

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for a compensable rating on a 
schedular basis, and the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


